The Opinion of the Court was delivered by Treat, C. J. This was a proceeding by attachment. The writ was tested in the name of the Circuit Judge. The defendants were regularly notified of the pendency of the suit, and at the return term, an attorney on their behalf moved to quash the attachment because of the insufficiency of the . affidavit on which it was based. The plaintiffs obtained leave to amend the affidavit, and thus obviated the objection. The defendants were then defaulted, and the plaintiffs’ damages assessed} when the same attorney again appeared and entered a motion in arrest of judgment. The Court refused the motion, and rendered judgment on the assessment. The only objection now taken to the regularity of the proceedings relates to the test of the writ of attachment. The writ is required to be tested in the name of the clerk of the Court out of which it issues. Rev. Stat. Ch. 9, § 2. The writ, however defective, may be amended. Rev. Stat. Ch. 9, § 8. We are not inclined to regard the acts of the attorney as amounting to a full appearance to the action, but only as an appearance for the purpose of quashing the attachment. In appearing for that purpose and interposing the motion, we think he should have made all of the objections he designed to urge, and which could have been urged in support of the motion; and omitting to raise this particular objection, he must be considered as having waived it. It was but a technical objection, apparent on the face of the process, and, if insisted on, would no doubt like the other objection have been instantly obviated by an amendment. Substantial justice and a fair practice seem alike to require a party, who objects to a particular step in the progress of a cause, to take all of the objections which can be reached by the motion and which can be removed by amendment at the same time, so as to afford his adversary the opportunity of avoiding them. He must be understood as waiving all those he does not thus insist upon. The judgment of the Circuit Court is affirmed with costs. Judgment affirmed.